Exhibit99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on November 6, 2008 (including additional amendments thereto) with respect to the shares of Common Shares, no par value per share, of InFocus Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: November 6, 2008 NERY CAPITAL PARTNERS, L.P. By: Nery Capital Management, L.L.C. General Partner By: /s/ Michael A. Nery Name: Michael A. Nery, Title:Manager NERY ASSET MANAGEMENT, LLC By: /s/ Michael A. Nery Name: Michael A. Nery, Title:Manager NERY CAPITAL MANAGEMENT, L.L.C. By: /s/ Michael A. Nery Name: Michael A. Nery, Title:Manager /s/ Michael A. Nery MICHAEL A. NERY
